    Case 1:21-cv-00036-HYJ-SJB ECF No. 3, PageID.19 Filed 01/13/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

    DARRYL ROBINSON, # 172898,

          Plaintiff,                                Case No. 20-cv-13358
                                                    Honorable Laurie J. Michelson
    v.

    ROSEVELT SHERROD,

          Defendant.


              ORDER TRANSFERRING CASE TO THE UNITED STATES
          DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN


         This is a pro se civil rights complaint filed under 42 U.S.C. § 1983. Plaintiff Darryl

Robinson is a state prisoner confined at the Richard A. Handlon Correctional Facility in Ionia,

Michigan.1 Having reviewed the complaint, the Court concludes that venue is not proper in this

district and transfers the case to the United States District Court for the Western District of

Michigan pursuant to 28 U.S.C. § 1406(a).

         The proper venue for civil actions in which jurisdiction is not based on diversity of

citizenship is the judicial district where: (1) any defendant resides if all defendants reside in the

same state; (2) a substantial part of the events or omissions giving rise to the claim occurred or a

substantial part of the property in question is situated; or (3) any defendant may be found if there


1
  On the form complaint, Plaintiff indicates that he is a convicted and sentenced federal prisoner.
(ECF No. 1, PageID.5.) Plaintiff is incarcerated in a state prison and, according to the Michigan
Department of Corrections (MDOC) Offender Tracking Information System (OTIS), he is serving
a life sentence for a second-degree murder conviction rendered in Muskegon County Circuit Court.
See https://mdocweb.state.mi.us/otis2/otis2profile.aspx?mdocNumber=172898. The Court may
take judicial notice of information on OTIS, Ward v. Wolfenbarger, 323 F. Supp. 2d 818, 821, n.3
(E.D. Mich. 2004), and concludes that Plaintiff is incarcerated pursuant to a state court conviction.
Cf. Demis v. Sniezek, 558 F.3d 508, 513 n.2 (6th Cir. 2009) (allowing court to take judicial notice
of information contained on the Federal Bureau of Prisons’ inmate locator service).
 Case 1:21-cv-00036-HYJ-SJB ECF No. 3, PageID.20 Filed 01/13/21 Page 2 of 2




is no other district in which plaintiff may bring the action. See 28 U.S.C. § 1391(b). Public officials

“reside” in the county where they serve. See O’Neill v. Battisti, 472 F.2d 789, 791 (6th Cir. 1972).

“[T]he court must determine whether the case falls within one of the three categories set out in

§ 1391(b). If it does, venue is proper; if it does not, venue is improper, and the case must be

dismissed or transferred under § 1406(a).” Atlantic Marine Const. Co. v. U.S. Dist. Court for W.

Dist. Of Texas, 571 U.S. 49, 55 (2013). If venue is improper in the district where a case is filed,

but would be proper in another district, “a district court has the power to sua sponte transfer [the]

case” under section 1406(a). Cosmichrome, Inc. v. Spectra Chrome, LLC, 504 F. App’x 468, 472

(6th Cir. 2012).

       The complaint names a single defendant, Rosevelt Sherrod, who is employed at the Earnest

C. Brooks Correctional Facility, and concerns events that occurred there. The Earnest C. Brooks

Correctional Facility is in Muskegon County, which is located in the Western District of Michigan.

See 28 U.S.C. § 102(b)(1). Because the defendant is located in the Western District and the events

giving rise to this action arose there as well, venue is not proper in this district. The case will be

transferred to the Western District of Michigan, as venue is proper there.

       The Clerk of Court is ordered to transfer this case to the United States District Court for

the Western District of Michigan.

       SO ORDERED.

       Dated: January 13, 2021


                                               s/Laurie J. Michelson
                                               LAURIE J. MICHELSON
                                               UNITED STATES DISTRICT JUDGE




                                                  2
